TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00583-CV



                                  Kevin Bierwirth, Appellant

                                               v.

        BAC Home Loans Servicing, L.P. f/k/a Countrywide Home Loans, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 10-1108-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                           MEMORANDUM OPINION

PER CURIAM

               Kevin Bierwirth provided this Court with notice of his filing for bankruptcy

(In re: Kevin L. Bierwirth, United States Bankruptcy Court, Western District of Texas,

Austin Division, Chapter 7, Cause No. 13-11730D). Accordingly, this appeal is stayed. See

11 U.S.C. § 362(a); Tex. R. App. P. 8.2. Any party may file a motion to reinstate upon the

occurrence of an event that allows the appeal to proceed. See Tex. R. App. P. 8.3(a).



Before Justices Puryear, Pemberton, and Rose

Bankruptcy

Filed: October 24, 2013